Per Curiam.
Appellant challenges three orders revoking his probation in three separate cases. We consolidate these cases for purposes of this opinion, as all three orders stem from the same hearing and the same allegations presented by the State. We affirm but write only to address an error in the written orders revoking appellant's probation.
Appellant contested the State's allegations that he violated his probation by *255committing five new law offenses and violating a special condition of his probation. After a hearing the trial court found appellant only committed three new law violations and did not violate the special condition. However, the trial court's three revocation of probation orders state that appellant admitted to all five new law violations and a violation of the special condition.
We AFFIRM the trial court's orders without further comment, and REMAND the cases for entry of corrected revocation of probation orders. Enno v. State , 59 So.3d 149 (Fla. 1st DCA 2011).
Wolf, Lewis, and Rowe, JJ., concur.